UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2010 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 12 INFORMATION INCLUDED IN THE REPORT Item 2.02. Results of Operations and Financial Condition Registrant has reported its results of operations for the three months and fiscal year ended October 31, 2010, as described in Registrants news release dated November 23, 2010, a copy of which is furnished herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit No. Document Press release issued by the Registrant dated November 23, 2010. Page 2 of 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: November 23, 2010 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 12 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description Copy of Registrant's news release dated November 23, 2010. Page 4 of 12 Exhibit 99.1 Eaton Vance Corp. Report for the Three Months and Fiscal Year Ended October 31, 2010 Boston, MA, November 23, 2010 - Eaton Vance Corp. (NYSE: EV) earned $0.41 per diluted share in the fourth quarter of fiscal 2010 compared to earnings per diluted share of $0.39 in the fourth quarter of fiscal 2009 and $0.34 in the third quarter of fiscal 2010. Earnings were reduced $7.8 million, or $0.06 per diluted share, in the fourth quarter of fiscal 2010 by adjustments in connection with an increase in the estimated redemption value of non-controlling interests redeemable at other than fair value. Third quarter fiscal 2010 earnings were reduced $3.0 million, or $0.01 per diluted share, by expenses associated with the $200 million initial public offering of Eaton Vance Tax-Advantaged Bond and Option Strategies Fund in June. Fourth quarter fiscal 2009 earnings were increased approximately $0.05 per diluted share by tax adjustments primarily related to stock-based compensation. The Company earned $1.40 per diluted share in the fiscal year ended October 31, 2010 compared to $1.07 per diluted share in the fiscal year ended October 31, 2009. Fiscal 2010 earnings were reduced $18.4 million, or $0.15 per diluted share, by adjustments in connection with an increase in the estimated redemption value of non-controlling interests redeemable at other than fair value. Net inflows of $3.2 billion into long-term funds and separate accounts in the fourth quarter of fiscal 2010 compare to net inflows of $5.5 billion in the fourth quarter of fiscal 2009 and $4.8 billion in the third quarter of fiscal 2010. Net inflows of $16.3 billion in fiscal 2010 compare to net inflows of $13.5 billion in fiscal 2009. Fourth quarter and fiscal 2010 net inflows reflect a $1.5 billion reduction in Parametric Portfolio Associates retail managed account (RMA) overlay assets as a result of the integration of Bank of Americas RMA program into the Merrill Lynch RMA program following Bank of Americas 2009 acquisition of Merrill Lynch. Unlike the former Bank of America program, the Merrill Lynch RMA program does not currently utilize outside overlay managers. The Companys annualized internal growth rate (total net inflows divided by beginning of period long-term assets) was 7 percent in the fourth quarter of fiscal 2010 and 11 percent in fiscal 2010 as a whole. Adjusting for the loss of overlay assets in connection with the Bank of AmericaMerrill Lynch RMA program integration, the Companys annualized internal growth rate was 11 percent in the fourth quarter of fiscal 2010 and 12 percent in fiscal 2010 as a whole. Assets under management on October 31, 2010 were $185.2 billion, a new all-time high. This represents an increase of 20 percent over the $154.9 billion of managed assets as of October 31, 2009 and an increase of 7 percent from the $173.3 billion of managed assets as of July 31, 2010. Eaton Vance achieved strong business results in fiscal 2010, with double-digit organic growth, record revenue and record assets under management at fiscal year end, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. We enter the new year with continued optimism for the Companys success over the long term. Comparison to Fourth Quarter of Fiscal 2009 Long-term fund net inflows of $3.4 billion in the fourth quarter of fiscal 2010 compare to $0.5 billion of long-term fund net inflows in the fourth quarter of fiscal 2009, reflecting $10.2 billion of fund sales and other inflows and $6.8 billion of fund redemptions and other outflows. Institutional and high-net- Page 5 of 12 worth separate account net inflows in the fourth quarter of fiscal 2010 were $0.9 billion, consisting of gross inflows of $2.3 billion offset by $1.4 billion of outflows. In the fourth quarter of fiscal 2009, inflows of $5.7 billion into institutional and high-net-worth separate accounts were offset by outflows of $1.3 billion. Retail managed account net outflows were $1.1 billion in the fourth quarter of fiscal 2010 compared to $0.7 billion of net inflows in the fourth quarter of fiscal 2009, and reflect the loss of $1.5 billion of overlay assets in connection with the Bank of AmericaMerrill Lynch RMA program integration as described above. Retail managed account gross inflows of $1.6 billion in the fourth quarter of fiscal 2010 decreased from the $2.2 billion of inflows in the fourth quarter of fiscal 2009, while outflows of $2.7 billion in the fourth quarter of fiscal 2010 increased from outflows of $1.5 billion in the fourth quarter of fiscal 2009. Tables 1-4 on page 8 summarize the Companys assets under management and asset flows by investment category. Revenue in the fourth quarter of fiscal 2010 increased $49.5 million, or 19 percent, to $303.6 million from revenue of $254.1 million in the fourth quarter of fiscal 2009. Investment advisory and administration fees increased 18 percent to $230.4 million, reflecting an 18 percent increase in average assets under management. Distribution and underwriter fees increased 26 percent due to an increase in average fund assets that pay distribution fees and an increase in fund sales for which the Company received underwriting fees. Service fee revenue increased 12 percent due to an increase in average fund assets subject to service fees. Other revenue, which increased by $4.0 million, included $3.3 million of net realized and unrealized gains on investments of consolidated funds in the fourth quarter of fiscal 2010 compared to $1.2 million of net realized and unrealized gains on investments of consolidated funds in the fourth quarter of fiscal 2009. Operating expenses increased $20.2 million, or 11 percent, to $197.5 million in the fourth quarter of fiscal 2010 compared to operating expenses of $177.3 million in the fourth quarter of fiscal 2009. Compensation expense increased 11 percent due to increases in employee headcount and base salaries, adjusted operating income-based bonus accruals, sales-based incentives and stock-based compensation. Distribution expense increased 20 percent from the prior fiscal years fourth quarter due primarily to increases in asset- and sales-based distribution expenses, including intermediary marketing support payments, Class C distribution fees, marketing and promotion expenses, and commissions paid on certain sales of Class A shares. Service fee expense increased 14 percent, in line with the increase in assets subject to service fees. Amortization of deferred sales commissions increased 29 percent, reflecting an increase in Class C amortization as a result of strong sales of Class C fund shares, offset by a decrease in Class B amortization consistent with a declining trend in Class B fund share sales and assets. Fund expenses decreased 38 percent in the fourth quarter of fiscal 2010 compared to the fourth quarter of fiscal 2009, primarily reflecting a decrease in sub-advisory expenses due the termination by the Company of certain sub-advisory agreements in the fourth quarter of 2009 and associated additional accruals made at that time. Other expenses increased 9 percent, reflecting increases in consulting, facilities and travel expenses and a decrease in information technology expense. Operating income in the fourth quarter of fiscal 2010 was $106.1 million, an increase of 38 percent over operating income of $76.9 million in the fourth quarter of fiscal 2009. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back closed-end fund structuring fees, stock-based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of Page 6 of 12 operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $112.6 million in the fourth quarter of fiscal 2010 was 31 percent higher than the $85.7 million of adjusted operating income in the fourth quarter of fiscal 2009. The Companys adjusted operating margin improved to 37.1 percent in the fourth quarter of fiscal 2010 from 33.7 percent in the fourth quarter of fiscal 2009. The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income Three Months Ended % Change Q4 2010 Q4 2010 October 31, July 31, October 31, to to (in thousands) Q3 2010 Q4 2009 Operating income $ 106,084 $ 78,762 $ 76,865 35% 38% Closed-end fund structuring fees - 2,583 - (100)% NM Operating loss (income) of consolidated funds (4,432) 1,532 (1,363) NM NM Stock-based compensation 10,960 11,852 10,196 (8)% 7% Adjusted operating income $ 112,612 $ 94,729 $ 85,698 19% 31% Interest income decreased 16 percent in the fourth quarter of fiscal 2010 compared to the fourth quarter of fiscal 2009 due to lower effective interest rates earned on cash balances. In the fourth quarter of fiscal 2010, the Company recognized $1.1 million of net realized and unrealized losses on separate account and corporate investments compared to $2.2 million of net realized and unrealized gains on separate account investments and $0.2 million of impairment losses on investments in collateralized debt obligation entities in the fourth quarter of fiscal 2009. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 38.0 percent and 29.8 percent in the fourth quarter of fiscal 2010 and fiscal 2009, respectively. The increase in the Companys fourth quarter effective tax rate was due primarily to a tax adjustment related to stock-based compensation in the fourth quarter of fiscal 2009 that resulted in a $5.2 million net reduction in the Companys income tax expense. Net income attributable to non-controlling interests increased $7.9 million in the fourth quarter of fiscal 2010 over the fourth quarter of fiscal 2009, reflecting the adoption of a new accounting pronouncement in fiscal 2010 that requires changes in the estimated redemption value of non-controlling interests redeemable at other than fair value to be recognized in net income attributable to non-controlling interests. Net income attributable to Eaton Vance Corp. shareholders in the fourth quarter of fiscal 2010 was $50.3 million, compared to net income attributable to Eaton Vance Corp. shareholders of $48.4 million in the fourth quarter of fiscal 2009. Comparison to Third Quarter of Fiscal 2010 Long-term fund net inflows of $3.4 billion in the fourth quarter of fiscal 2010 were in line with the $3.4 billion of long-term fund net inflows in the third quarter of fiscal 2010. Institutional and high-net-worth separate account net inflows in the fourth quarter of fiscal 2010 were $0.9 billion, consisting of gross inflows of $2.3 billion offset by $1.4 billion of outflows. In the third quarter of fiscal 2010, inflows of $3.5 billion into institutional and high-net-worth separate accounts were offset by outflows of $2.2 billion. Retail managed account net outflows were $1.1 billion in the fourth quarter of fiscal 2010 compared to $0.1 billion of net inflows in the third quarter of fiscal Page 7 of 12 2010, and reflect the loss of $1.5 billion of overlay assets in connection with the Bank of AmericaMerrill Lynch RMA program integration as described above. Retail managed account gross inflows of $1.6 billion in the fourth quarter of fiscal 2010 increased from the $1.5 billion of inflows in the third quarter of fiscal 2010, while outflows of $2.7 billion in the fourth quarter of fiscal 2010 increased from outflows of $1.4 billion in the third quarter of fiscal 2010. Tables 1-4 on page 8 summarize the Companys assets under management and asset flows by investment category. Revenue in the fourth quarter of fiscal 2010 increased $30.5 million, or 11 percent, to $303.6 million from $273.1 million in the third quarter of fiscal 2010. Investment advisory and administration fees increased 7 percent to $230.4 million, reflecting a 4 percent increase in average assets under management and $1.9 million in performance fees earned in the fourth quarter of fiscal 2010. Distribution and underwriter fees increased 23 percent due primarily to an increase in average fund assets that pay these fees. Service fee revenue increased 8 percent due to an increase in average fund assets subject to service fees. Other revenue, which increased by $6.4 million over the prior quarter, included $3.3 million of net realized and unrealized gains on investments of consolidated funds recognized in the fourth quarter of fiscal 2010 compared to $1.9 million of net realized and unrealized losses on investments of consolidated funds in the third quarter of fiscal 2010. Operating expenses increased $3.2 million, or 2 percent, to $197.5 million in the fourth quarter of fiscal 2010 from $194.3 million in the third quarter of fiscal 2010. Compensation expense increased 2 percent, reflecting increases in adjusted operating income-based bonus accruals offset by decreases in sales-based incentives, stock-based compensation, payroll taxes and employee benefits. Distribution expense decreased 4 percent from the prior fiscal quarter, reflecting the $2.6 million in closed-end fund-related structuring fees paid to distribution partners in the third quarter, partially offset by increases in intermediary support payments and other asset and sales-based distribution expenses, Class C distribution fees and marketing and promotion expenses. Service fee expense increased 5 percent, in line with the increase in assets subject to service fees. Fund expenses decreased 24 percent from the third quarter of fiscal 2010 due to a decrease in fund expenses borne by the Company. Other expenses increased 6 percent from the third quarter, due to increases in information technology and consulting expenses. Operating income in the fourth quarter of fiscal 2010 was $106.1 million, an increase of 35 percent from operating income of $78.8 million in the third quarter of fiscal 2010. Adjusted operating income of $112.6 million in the fourth quarter of fiscal 2010 was 19 percent higher than the $94.7 million of adjusted operating income recognized in the third quarter of fiscal 2010. The Companys adjusted operating margin increased to 37.1 percent in the fourth quarter of fiscal 2010 from 34.7 percent in the third quarter of fiscal 2010. In the fourth quarter of fiscal 2010, the Company recognized $1.1 million of net realized and unrealized losses on separate account and corporate investments. In the third quarter of fiscal 2010, the Company recognized $1.3 million of net realized and unrealized gains on separate account and corporate investments. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 38.0 percent and 39.9 percent in the fourth quarter and third quarter of fiscal 2010, respectively. Net income attributable to non-controlling interests increased $8.2 million in the fourth quarter of fiscal 2010 compared to the prior quarter, primarily reflecting increases in the carrying value of non-controlling interests redeemable at other than fair value recorded in the fourth quarter of fiscal 2010. Net income attributable to Eaton Vance Corp. shareholders in the fourth quarter of fiscal 2010 was $50.3 million compared to net income attributable to Eaton Vance Corp. shareholders of $41.8 million in the third quarter of fiscal 2010. Cash and cash equivalents and short-term investments totaled $307.9 million on October 31, 2010 compared to $360.5 million on October 31, 2009. During fiscal 2010, the Company used $111.2 million to repurchase and retire approximately 3.7 million shares of its Non-Voting Common Stock Page 8 of 12 and paid $75.7 million of dividends to shareholders. There were no outstanding borrowings against the Companys $200.0 million credit facility on October 31, 2010. Approximately 4.8 million shares remain unused of the current 8.0 million share repurchase authorization. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment strategies and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 9 of 12 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Twelve Months Ended % Change % Change October 31, July 31, October 31, Q4 2010 to Q4 2010 to October 31, October 31, Q3 2010 Q4 2009 % Change Revenue: Investment advisory and administration fees $ 230,403 $ 214,752 $ 194,983 7 % 18 % $ 867,683 $ 683,820 27 % Distribution and underwriter fees 29,954 24,341 23,713 23 26 103,995 85,234 22 Service fees 37,055 34,243 33,228 8 12 139,741 116,331 20 Other revenue 6,182 (257) 2,214 NM 179 10,242 4,986 105 Total revenue 303,594 273,079 254,138 11 19 1,121,661 890,371 26 Expenses: Compensation of officers and employees 87,855 86,079 78,883 2 11 348,897 293,062 19 Distribution expense 32,584 33,771 27,095 (4) 20 126,064 95,988 31 Service fee expense 30,265 28,906 26,441 5 14 116,900 94,468 24 Amortization of deferred sales commissions 10,011 9,187 7,779 9 29 35,533 35,178 1 Fund expenses 4,792 6,267 7,786 (24) (38) 20,455 22,432 (9) Other expenses 32,003 30,107 29,289 6 9 120,530 116,023 4 Total expenses 197,510 194,317 177,273 2 11 768,379 657,151 17 Operating Income 106,084 78,762 76,865 35 38 353,282 233,220 51 Other Income/(Expense): Interest income 659 719 789 (8) (16) 2,864 3,745 (24) Interest expense (8,426) (8,413) (8,413) - - (33,666) (33,682) - Realized gains (losses) on investments (508) 6,445 1,846 NM NM 7,434 (915) NM Unrealized gains (losses) on investments (597) (5,132) 341 (88) NM (3,134) 6,993 NM Foreign currency gains (losses) (131) (22) 36 495 NM 181 165 10 Impairment losses on investments - - (226) - NM - (1,863) NM Income Before Income Taxes and Equity in Net Income (Loss) of Affiliates 97,081 72,359 71,238 34 36 326,961 207,663 57 Income Taxes (36,849) (28,889) (21,211) 28 74 (126,263) (71,044) 78 Equity in Net Income (Loss) of Affiliates, Net of Tax (16) 10 410 NM NM 527 (1,094) NM Net Income 60,216 43,480 50,437 38 19 201,225 135,525 48 Net Income Attributable to Non-Controlling Interests (9,910) (1,730) (2,003) 473 395 (26,927) (5,418) 397 Net Income Attributable to Eaton Vance Corp. Shareholders $ 50,306 $ 41,750 $ 48,434 20 4 $ 174,298 $ 130,107 34 Earnings Per Share Attributable to Eaton Vance Corp. Shareholders: Basic $ 0.43 $ 0.35 $ 0.41 23 5 $ 1.47 $ 1.11 32 Diluted $ 0.41 $ 0.34 $ 0.39 21 5 $ 1.40 $ 1.07 31 Dividends Declared, Per Share $ 0.180 $ 0.160 $ 0.160 13 13 $ 0.660 $ 0.625 6 Weighted Average Shares Outstanding: Basic 116,217 116,549 116,478 - - 116,444 116,175 - Diluted 121,601 122,612 122,657 (1) (1) 122,632 120,575 2 Page 10 of 12 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) October 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ 307,886 $ 310,586 Short-term investments - 49,924 Investments advisory fees and other receivables 129,380 107,975 Other current assets 57,276 19,677 Total current assets 494,542 488,162 Other Assets: Deferred sales commissions 48,104 51,966 Goodwill 135,786 135,786 Other intangible assets, net 73,018 80,834 Long-term investments 334,409 133,536 Deferred income taxes 119,341 97,044 Equipment and leasehold improvements, net 71,219 75,201 Note receivable from affiliate - 8,000 Other assets 4,188 4,538 Total other assets 786,065 586,905 Total assets $ 1,280,607 $ 1,075,067 LIABILITIES, TEMPORARY EQUITY AND PERMANENT EQUITY Current Liabilities: Accrued compensation $ 119,957 $ 85,273 Accounts payable and accrued expenses 60,843 51,881 Dividend payable 21,319 18,812 Deferred income taxes 22,067 15,580 Contingent purchase price liability 5,079 13,876 Other current liabilities 28,736 2,902 Total current liabilities 258,001 188,324 Long-Term Liabilities: Long-term debt 500,000 500,000 Other long-term liabilities 44,732 35,812 Total long-term liabilities 544,732 535,812 Total liabilities 802,733 724,136 Commitments and contingencies - - Temporary Equity: Redeemable non-controlling interests 67,019 43,871 Total temporary equity 67,019 43,871 Permanent Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 399,240 and 431,790 shares, respectively 2 2 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 117,927,054 and 117,087,810 shares, respectively 461 457 Additional paid-in capital 50,225 44,786 Notes receivable from stock option exercises (3,158) (3,078) Accumulated other comprehensive loss (435) (1,394) Retained earnings 363,190 266,196 Total Eaton Vance Corp. shareholders' equity 410,285 306,969 Non-redeemable non-controlling interests 570 91 Total permanent equity 410,855 307,060 Total liabilities, temporary equity and permanent equity $ 1,280,607 $ 1,075,067 Page 11 of 12 Table 1 Table 2 Asset Flows (in millions) Assets Under Management Twelve Months Ended October 31, 2010 By Investment Category (in millions) (unaudited) (unaudited) Assets as of October 31, 2009 - beginning of period $ 154,896 October 31, July 31, % October 31, % Long-term fund sales and inflows 34,123 2010 2010 Change 2009 Change Long-term fund redemptions and outflows (22,681) Equity Funds $ 59,552 $ 56,979 5% $ 54,779 9% Long-term fund net exchanges (74) Fixed Income Funds 36,423 32,933 11% 24,970 46% Institutional/HNW account inflows 12,000 Bank Loan Funds 17,999 16,359 10% 16,452 9% Institutional/HNW account outflows (7,267) Cash Management Funds 1,143 1,165 -2% 1,417 -19% Retail managed account inflows 6,683 Separate Accounts 70,126 65,876 6% 57,278 22% Retail managed account outflows (6,512) Total $ 185,243 $ 173,312 7% $ 154,896 20% Market value change 14,349 Change in cash management funds (274) Net change 30,347 Assets as of October 31, 2010 - end of period $ 185,243 Table 3 Asset Flows by Investment Category (in millions) (unaudited) Three Months Ended Twelve Months Ended October 31, July 31, October 31, October 31, October 31, 2010 2010 2009 2010 2009 Equity fund assets - beginning of period $ 56,979 $ 60,997 $ 52,873 $ 54,779 $ 51,956 Sales/inflows 3,642 2,907 2,919 13,272 14,108 Redemptions/outflows (4,358) (2,991) (3,053) (13,514) (12,667) Exchanges (46) (57) (17) 346 (77) Market value change 3,335 (3,877) 2,057 4,669 1,459 Net change 2,573 (4,018) 1,906 4,773 2,823 Equity assets - end of period $ 59,552 $ 56,979 $ 54,779 $ 59,552 $ 54,779 Fixed income fund assets - beginning of period 32,933 29,383 23,078 24,970 20,382 Sales/inflows 4,828 4,644 2,305 15,878 6,994 Redemptions/outflows (1,918) (1,398) (1,691) (6,471) (5,026) Exchanges 44 65 6 219 106 Market value change 536 239 1,272 1,827 2,514 Net change 3,490 3,550 1,892 11,453 4,588 Fixed income assets - end of period $ 36,423 $ 32,933 $ 24,970 $ 36,423 $ 24,970 Bank loan fund assets - beginning of period 16,359 17,739 15,847 16,452 13,806 Sales/inflows 1,704 1,042 1,257 4,973 4,270 Redemptions/outflows (530) (780) (1,284) (2,696) (4,251) Exchanges 5 (670) (3) (639) 3 Market value change 461 (972) 635 (91) 2,624 Net change 1,640 (1,380) 605 1,547 2,646 Bank loan assets - end of period $ 17,999 $ 16,359 $ 16,452 $ 17,999 $ 16,452 Long-term fund assets - beginning of period 106,270 108,119 91,798 96,201 86,144 Sales/inflows 10,174 8,593 6,481 34,123 25,372 Redemptions/outflows (6,806) (5,169) (6,028) (22,681) (21,944) Exchanges 3 (662) (14) (74) 32 Market value change 4,333 (4,610) 3,964 6,405 6,597 Net change 7,704 (1,848) 4,403 17,773 10,057 Total long-term fund assets - end of period $ 113,974 $ 106,271 $ 96,201 $ 113,974 $ 96,201 Separate accounts - beginning of period 65,876 66,602 50,452 57,278 35,832 Institutional/HNW account inflows 2,275 3,455 5,674 12,000 13,015 Institutional/HNW account outflows (1,393) (2,143) (1,261) (7,267) (5,103) Institutional/HNW account exchanges - 660 - - - Institutional/HNW assets acquired 1 - 4,818 Retail managed account inflows 1,599 1,488 2,153 6,683 8,379 Retail managed account outflows (2,688) (1,403) (1,482) (6,512) (6,261) Retail managed account acquired 1 - 2,035 Separate accounts market value change 4,457 (2,783) 1,742 7,944 4,563 Net change 4,250 (726) 6,826 12,848 21,446 Separate accounts - end of period $ 70,126 $ 65,876 $ 57,278 $ 70,126 $ 57,278 Cash management fund assets - end of period 1,143 1,165 1,417 1,143 1,417 Total assets under management - end of period $ 185,243 $ 173,312 $ 154,896 $ 185,243 $ 154,896 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) (unaudited) Three Months Ended Twelve Months Ended October 31, July 31, October 31, October 31, October 31, 2010 2010 2009 2010 2009 Long-term funds: Open-end and other funds $ 3,207 $ 3,431 $ 1,094 $ 12,804 $ 7,398 Closed-end funds 389 171 107 691 (9) Private funds (228) (178) (748) (2,053) (3,961) Institutional/HNW accounts 882 1,311 4,413 4,733 7,912 Retail managed accounts (1,089) 85 671 171 2,118 Total net flows $ 3,161 $ 4,820 $ 5,537 $ 16,346 $ 13,458 1 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 12 of 12
